Order issued: October ~ 2      , 2012




                                               In The
                                   <!rnurt nf Appeals
                          lfiiftf11listritt nf w.exas at llallas
                                        No. 05-12-01010-CV


                        HEALTHSMART HOLDINGS, INC., Appellant

                                                 v.
                                   REAGAN BRUCE, Appellee


                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 11-11763


                                             ORDER

       We GRANT appellee's October 18, 2012 unopposed second motion for an extension of time

to file a brief. Appellee shall file his brief on or before November 6, 2012. We caution appellee that

no further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.




                                                  I

                                                 /